 


110 HCON 433 IH: Expressing support for the designation of October as 
U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS
2d Session
H. CON. RES. 433 
IN THE HOUSE OF REPRESENTATIVES 
 
September 25, 2008 
Mr. Ross submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
 
CONCURRENT RESOLUTION 
Expressing support for the designation of October as National Audiology Awareness Month. 
 
 
Whereas hearing loss is the third most common health problem in the United States and approximately 17 percent (36,000,000) adults in the United States report that they have some degree of hearing loss; 
Whereas although hearing problems are commonly associated with the normal aging process, more than half of all hearing impaired persons are under the age of 65; 
Whereas hearing difficulties are often unrecognized by the people involved, and as a result most people wait 7 to 10 years after first suspecting hearing loss before seeking help; 
Whereas the first step in treatment of a hearing problem is a diagnostic hearing evaluation by an audiologist; 
Whereas audiologists, whose academic and clinical training provides the foundation for patient management from birth through adulthood, are dedicated healthcare professionals who diagnose, treat, and manage individuals with hearing loss or balance problems; 
Whereas the American Academy of Audiology is recognized for promoting quality hearing and balance care by advancing the profession of audiology through leadership, advocacy, education, public awareness, and support of research; 
Whereas October would be the appropriate month to designate as National Audiology Awareness Month; and 
Whereas there is a need for greater awareness of the hearing and balance care provided by audiologists on the part of the public, including diagnosis and treatment options, research needs, and public policy implications: Now, therefore, be it 
 
That Congress— 
(1)supports the designation of National Audiology Awareness Month; and 
(2)applauds the actions of audiologists, including clinicians, researchers, and others who strive to raise public awareness of hearing and balance care by advancing the profession of audiology.  
 
